                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                      *                CRIMINAL

VERSUS                                        *                N0.18-118

WILLIAM MCGINNESS                             *                SECTION:      F



                                              ORDER

       Considering the foregoing Unopposed Motion to Continue the Sentencing Hearing in the

above-captioned matter and for the stated reasons;

       IT IS HEREBY ORDERED that the sentencing hearing be continued from October 21,

2020 to the ___           February
             3rd day of _______    _, 202 1 at ____
                                                1:30 o'clock p .m.
                                    9th day of _______
       New Orleans, Louisiana, this __  9th




                                                October 2020.




                                              UNITED STATES DISTRICT JUDGE
